Citation Nr: 1539205	
Decision Date: 09/14/15    Archive Date: 09/24/15

DOCKET NO.  14-13 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a previously denied claim for entitlement to service connection for a back disability.

2.  Entitlement to service connection for lung disabilities, to include chronic obstructive pulmonary disorder (COPD), emphysema, and spots on lungs.  

3.  Entitlement to service connection for a bilateral knee disability, claimed as arthritis of the knees.  

4.  Entitlement to service connection for allergies.  

5.  Entitlement to service connection for coronary artery disease, claimed as due to in-service herbicide exposure.

6.  Entitlement to service connection for type II diabetes mellitus (diabetes), claimed as due to in-service herbicide exposure.

7.  Entitlement to an initial disability rating in excess of 10 percent for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel
INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.

The Veteran served on active duty from March 1957 to April 1977.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions of June 2011 and February 2013 of the Portland, Oregon, and Albuquerque, New Mexico Regional Offices (RO) of the Department of Veterans Affairs (VA).  The June 2011 rating decision granted service connection for bilateral hearing loss and assigned a 10 percent disability rating; that decision also declined to reopen the Veteran's previously denied claim for entitlement to service connection for a back disability, and it denied service connection for lung disabilities, a bilateral knee disability, allergies, and coronary artery disease.  The February 2013 rating decision denied service connection for both diabetes and coronary artery disease.  

On his April 2014 substantive appeal for coronary artery disease and diabetes, the Veteran requested a Travel Board hearing.  In May 2014, the Veteran asked to withdraw his hearing request.  

All issues other than entitlement to an increased rating for hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In a June 2014 letter, the Veteran withdrew his appeal on the issue of entitlement to an increased initial rating for bilateral hearing loss.  


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of entitlement to an increased initial rating for bilateral hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In a June 2014 letter, the Veteran requested a withdrawal of his appeal for an increased initial rating for bilateral hearing loss.  Given this withdrawal, there remain no allegations of errors of fact or law for appellate consideration.  The Board does not have jurisdiction to review the appeal of this issue, and the Veteran's claim must be dismissed.  



ORDER

The appeal of the issue of entitlement to an increased initial rating for bilateral hearing loss is dismissed.  


REMAND

The remaining claims must be remanded.  

First, with respect to the claim to reopen and the claims for service connection for lung disabilities, a bilateral knee disability, and allergies, the RO denied these claims in a June 2011 rating decision.  In July 2011, the Veteran sent a letter to the RO with additional argument on these claims.  Though the Veteran did not explicitly say he was disagreeing with the June 2011 rating decision, the RO sent him a letter in April 2012 that recognized his letter as a notice of disagreement.

When there has been an adjudication by the RO and a timely NOD has been filed, a statement of the case addressing the issue must be furnished to the appellant.  Manlincon v. West, 12 Vet. App. 238 (1999).  As no statement of the case has been issued for these claims, they must be remanded.  

As to the Veteran's claims for service connection for coronary artery disease and diabetes, the Veteran contends that he was exposed to herbicides during his active service and, as a result, service connection for these disabilities should be granted on a presumptive basis.  

A review of the Veteran's service personnel records shows that, while he did not serve in Vietnam, he did serve in Thailand.  These records show that, beginning in April 1970, the Veteran served as both an aircraft maintenance technician and an aircraft controller at the Royal Thai Air Force Base at Ubon.  

VA has established a procedure for verifying exposure to herbicides in Thailand during the Vietnam Era.  See VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C (M21-1MR); Compensation and Pension Bulletin, May 2010.  VA has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand for the purpose of eliminating vegetation and ground cover for base security purposes as evidenced in a declassified Vietnam era Department of Defense document titled, "Project CHECO Southeast Asia Report: Base Defense in Thailand."  Id.  Special consideration of herbicide exposure on a facts-found or direct basis should be extended to those Veterans whose duties placed them on or near the perimeters of Thailand military bases.  Id.  This allows for presumptive service connection of the diseases associated with herbicide exposure.  Id.

The Veteran's specific Military Occupational Specialties are not among those for which research is not required.  Despite his being stationed at this Air Base and despite his letters regarding his in-service exposure, the RO made no effort to research and determine whether the Veteran could have been exposed to herbicides during his active service.  Accordingly, the Board shall remand the Veteran's claims in order that additional records be obtained and such research be undertaken.  

Additionally, VA recently amended 38 C.F.R. § 3.307, the regulation regarding what particular veterans are presumed to have been exposed to herbicide agents.  Specifically, VA has broadened this category to include Air Force and Air Force Reserve personnel who "repeatedly operated, maintained, or served onboard C-123 aircraft known to have been used to spray an herbicide agent during the Vietnam era."  Id. (effective June 19, 2015).  

Given that the Veteran served in the Air Force in various roles both during and after the Vietnam Era, it must also be determined whether the Veteran meets the criteria for the presumption under the amended regulation.  

Finally, specific to his coronary artery disease claim, the Veteran did have cardiac complaints during his active service.  He had a syncopal episode in July 1969.  A January 1975 record shows that he complained of chest pain.  In March 1976, the Veteran was found to have an abnormal ECG and a 1st degree heart block.  

He underwent a VA examination in February 2013 to determine whether his current disability is related to his active service.  The examiner concluded that it is less likely than not that the Veteran's current coronary artery disease is related to his active service.  This opinion, however, is inadequate, as the examiner stated that "there is no evidence that [the Veteran] had ischemic heart disease in service."  Regardless of whether the Veteran was diagnosed as suffering from this disability in service, there remains the possibility that his disability is nevertheless related to his active service.  The bald statement that the Veteran did not suffer from coronary or ischemic heart disease in service does not end VA's inquiry; a new examination is required.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide a statement of the case to the Veteran regarding issues number 1 through 4 listed above.  Return these issues to the Board only if the Veteran perfects a timely appeal of the issues.

2.  Contact the National Personnel Records Center (or any other appropriate office) to obtain the Veteran's complete Military Personnel File, including all records of his assignments, whether permanent or temporary duty stations; all travel orders; pay stubs that reflect special pay status, travel vouchers, dislocation allowance and all TDY orders.

3.  After completing the above ordered development, contact the U.S. Army and Joint Services Records Research Center (JSRRC), or other official source, to verify the Veteran's alleged exposure to herbicides while stationed at Ubon Royal Thai Air Force Base.  If more detailed information is needed for this research, the Veteran should be given an opportunity to provide it.

Further, the JSRRC should determine whether at any time in his active service, the Veteran worked on or serviced C-123 aircraft that were known to have sprayed herbicide agents during Vietnam service.  

4.  If the response from the JSRRC is negative (meaning that the Veteran is not subject to the herbicide exposure presumption on a facts-found basis), then obtain an opinion from an appropriate medical professional (but not the examiner who performed the February 2013 examination) as to the etiology of his coronary artery disease.  The entire claim file, to include all electronic files, must be reviewed by the examiner.  

After reviewing the Veteran's claims file, the examiner is to state whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's coronary artery disease had its onset in or is related to his active service, including his complaints of chest pain and his diagnosis of a first degree heart block.

If the examiner determines that such an opinion may not be offered without first scheduling the Veteran for an examination, then such an examination shall be scheduled and performed.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

5.  Readjudicate the appeal.  If either benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. N. HYLAND 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


